OFFICE   OF THE ATTORNEY     OENERAL    OF TEXAS
                          AUSTIN




Honorable George H. Shmpprd
ColPptrollsr of Publio Aoaounte
AuntIn, Texas
mar   sir:




                                             s depar8mblIt   am 8e
                                             U l8harlag booorsc,
delinquant fop                             u alao ark thb bS-
foot of Chapkr                           Aota Of the Mth LO6-
lisfaturm, 1939,                          on thi8 aubjmt.
                                          part an folA6w~




                       re the. thirtieth  day of mmaber
                       d&l, the remining    am-hali    (*)
                       hall be detllnquent ii not paid
                  first day of July of the par next
      rueaaedlng the year for which tha return      ot the
      ammrammnt rolls of the aount~ are made to t&
      Comptroller 0r Pub110 A000Un8~.~
Iionorable   George R. Sheppard,     Fags 2


           Evidently you are oonoerned with the problem of
the date on whioh six per oent interest    begins aooruing
on taxes for pears prior to 1939 whloh taxes were still
delinquent and unpaid aa of the effective    date of Senate
Bill 402.   It Is to be noted in the first   plaoe that Senate
Bill 402 doss not attempt to met up at what date taxer be-
oame delinquent for prior yeara, but has provided that
taxes ehall .beoome delinquent on osrtaln bates.      It Is
thererore unneoeeeary  to dieouas the question or whether
or not the Legialaturo  could provide that taaes for prior
years have become delinquent at a date dfftsrent     than the
date upon which said taxem beoame delinquent     under the lawa
prevailing  at the time of said tax.
           Article 73366 or Vernon’s  AMOtated  Civil Statute8
was enaoted aa Chapter v, Rouee Bill rio. 7, by the Nrd Leg-
islature  in fte Fourth Called Sareion in 1834.   Salit statute
made in part as rollow6;       I
             Veo. 2. That all Interest and penaltlea
      that have aaarued on all ad valoram and poll taxen
      that were delinquent on or before August 1, 1934,
      and not paid under the provisions          of Section 1 or
      this Aot, due to the St8te or any oounty, oommon
      sohool dietriot,     road distrlat,     levee lmprovemant
      dimtriat,   water improvement district,          water oon-
      trol and Im rovement distriot,        irrigation     U&riot
      and other ..-x,
                   . efined aubdlvl~ions      of the State (ex-
      oept suoh aitlee,     towna, vlllageu,       speolal school
      dietrlete   and Independent sahool distriots          whiah
      do not adopt the provialons        of this 8sction)     shall
      be and the same are hereby released,            . . . and the
      same shall be an4 are henby relaaeed provided said
      ad valoram and poll taxee are paid after June 30,
      1935, with an additfon of eight per oent (S$) pen-
      alty on rsald tarosr, together with interest          on amid
      taxes at the rate of eix p@r oent (0s) per aMum,
      on and from July 1, 1935; but it is espeoially             pro-
      vided that the pnaltlsa       herein provided for mhall
      not be ouf&lative.W
            There oan be no question but that          the above-quoted
article  releases all interest    on delinquent        taxae prlor to
July 1, 1936.    The Forty-rourth   Lsgl8laturs        enaated Houee
Concurrent Resolution No. 13 on January 22,            1935.  Said R6@-
olution provide8 ln part as follower:
Honorable   George H. Sheppard,      Page 3


           *RESOLVED,That said House Dill Xo. 7 in-
     cluding this Resolution Is an emergency measure
     and such eisergenay Is hereby declared   for the
     reasons herein and in said Houae Sill 140. 7 stat-
     ed; and on acoount of such emergenoy an Impera-
     tive publio neoeas1t.y demands that the Constitu-
     tional Fiule requiring 411 bills   to be read on
     three several days In eaoh House bs suspended,
     and said rule Is hereby suspended,    ma 9aid House
     Bill No. 7 and this Resolution ehall be in foroe
     and take efreot from and after the passage here-
     or, ma   it 18 SO enacted.
           “%othlng herein shall be construed to remit
     any  costs,  interest or penalty after June 30,
     1935, and it ia hereby deolared to be the pbll;cy
     of the state and the Intent OS the Legislature
     not to remit any 006ts, interest    or penaltieu
     after June 30, 1936.v
           The intention    of the Legielature   In the last para-
graph of the above-quoted Resolution is not clear.         At any
rate,  said provision    oan have no effeot   on the bill whloh
had been previously    paeaad because of the holding or the
Supreme Court of Texas In the oaee of Caples v. Cole, 108
s. w. (24) 173.     The aourt 8tated that a bill could not be
amended by a resolution     of both housea of the Legislature.
You are therefore    advised that all interest    on delinquent
taxee prior to July 1, 1935, ha8 been released by the Leg-
falature.   It is unneoasearp,    therefore,   to go baok of 1935
to determine the delinquent date of taxes.
            Article   7336,as   eunended   in 1934, reads In part as
iollowe :
          “All ad velorem and poll taxes shall be-
     aone delinquent ii not paid by July first  of
     the year next suooeeding the year, for which
     the return of the assessment rolls of the county
     are made to the Oomptroller of Fublic Accounts.
     All delinquent taxes shall bear Interest at the
     rate of six per oent (6%) per annum from the date
     of their delInquenoy.n
            you mre’therefore advised that taxes ior the ytimre
1.934 through 1938 beoane delinquent on July 1 ~followlng the
year for whiah said taxes were asseseed.     This was true re-
gardless of whether the taxes were partly paid under the
split payment plan or Artiole   7336 or not.
Honorable     George I?. Cheppard, Page 4


              .senate Bill   402 provide8 in part as follows:
              “All delinquent taxes shall bear interest
         at the rate of six (B$) per cent per annuui fros
         the date or their delinquenoy.”
             In your letter   you are conoerned with the ques-
tion of whether or not the above provision         authorizes     the
collection    of six per cent (6%) intereat     on delinquent
taxes baok of 1935 deeplte the interest         releasing    bill
discussed previously      in this opinion.    In this conneotlon
you are advised that whlle tt Is possible for the Leglsla-
ture   to enact a tax penalty     or interest  statute   which 1s
retroaotlve     (aee League v. State,    57 s. Y. 55, Supreme
Court of Texas, atfirmed      by the United States supreme Court
in 184 U.S. 156), at111 such retroeotlve         effeot will not
be given to a tax penalty statute unless it la speoliloally
provided therein that the Aot should have such an eifeot.
 (See Conklin v. City of E. Paso, 44 S.W. 879, writ of error
rerueed    by the supreme Court).
            The language of Senate Bill 402 looks to the
future  and not to the past.    It Is provided that “taxes
shall bear interest”.    Nowhere In the Aot is there lnolud-
-any    language whloh would lndloate that the Act was to
be retroaotlve   and that lnterert  oould be assessed rrom the
date of dellnquenoy on taxes which were delinquent prior
to the passage or the Aot.
           It ia the opinion of this department, therefore,
that Senate Rlll 402 does not operate retroaotlvely    and
that Interest at mix per aent (6$) may be oolleoted    on de-
linquent taxes rrom July 1, 1935, or iron the date of de-
llnquenoy of taxes which beoame delinquent rubetiquent   to
July 1, 1935. You are also advised. that Senate Bill 402
does not Offrot the date of dellnquenhy of taxes assessed
for years prior to 1939.
                                           Yours very truly
                                        ATMRNZY GZXERAL0; TEXAS